Per Curiam.

The contention of appellant is essentially that the order of the Public Utilities Commission is not supported by the evidence.
Applications for certificates of public convenience and necessity are matters to be determined by the Public Utilities Commission. This court will not interfere with decisions of the commission unless they are unreasonable or unlawful.
After a hearing and consideration of the record and evidence in this case, it is the opinion of this court that the order of the Public Utilities Commission was neither unreasonable nor unlawful, and it is, therefore, affirmed.

Order affirmed.

O’Neill, C. J., Herbert, CorrigaN, Sterít, Celebrezzb, W. BrowN and P. BbowN, JJ., concur.